internal_revenue_service number release date index number ---------------------- ---------------------------------- ------------- --------------------------------- in re ---------------------------------------------------- ------------------------------------------------------------ ---------------------------------- - department of the treasury washington dc person to contact ------------------------ id no ---- --------- telephone number --------------------- refer reply to cc psi b09 plr-112399-04 date date legend taxpayer -------------------------------------------------------------------------------------- -------------------------- ------------------------------- ------------------------ ------- ---------------------------------------------------------------------------- -------------------------- ----------- ----------------------------------- ---------------------- trust date x daughter taxpayer’s spouse attorney accountant year dear ---------------- extension of time under sec_2642 of the internal_revenue_code and sec_301_9100-3 of the procedure and administration regulations to make an allocation of generation- skipping transfer gst tax exemption created trust on date funding it with a contribution of dollar_figurex in cash trust is an this is in response to your letter dated date requesting an the facts and representations submitted are summarized as follows taxpayer article ii a of the trust agreement provides that that the trustee shall pay to article ii b provides that from the time daughter attains the age of twenty-five article ii c provides that from the death of taxpayer’s spouse and continuing plr-112399-04 irrevocable_trust for the primary benefit of daughter and daughter’s descendants daughter is a child of taxpayer and taxpayer’s spouse daughter until the first to occur of i daughter attaining the age of twenty-five or ii the death of taxpayer’s spouse such amounts of the net_income of the trust as the trustee deems advisable to provide for daughter’s maintenance support health and education and continuing so long as both daughter and taxpayer’s spouse are living the trustee shall pay to daughter the entire net_income of the trust so long as daughter is living and under thirty-five years of age the trustee shall accumulate all of the net_income of the trust and add it to and invest it as a part of the principal thereof article ii d provides that after the last to occur of i daughter attaining the age of thirty-five or ii the death of taxpayer’s spouse the trustee shall pay to any one or more of the group comprised of daughter and daughter’s living descendants such amounts of the net_income of the trust as the trustee may deem advisable to provide for their maintenance support health and education the remaining principal to or for the benefit of any one or more of daughter’s descendants and or in trust for the benefit of the widower of daughter in the proportions as daughter may have designated and appointed by will provided however that no exercise of such power in favor of the widower of daughter shall be effective unless the interest is limited to the right to receive income if daughter fails to effectively exercise the power_of_appointment to dispose_of the principal of the trust or any portion thereof then upon her death such principal or portion shall be distributed to her then living descendants per stirpes and if there are none to the living descendants of taxpayer and taxpayer’s spouse potential beneficiaries include individuals who are two or more generations below the taxpayer’s generation therefore distributions from trust may be subject_to the gst tax the benefit of allocating taxpayer’s gst tax exemption to the transfer taxpayer advised accountant of the transfer in year and accountant prepared a form_709 united_states gift and generation-skipping_transfer_tax return for taxpayer that reported the transfer taxpayer executed and timely filed the form_709 in year relying on the expertise of her advisors including attorney and accountant to properly prepare the necessary forms however due to inadvertence a notice of allocation article ii e provides that upon the death of daughter the trustee shall distribute the trust agreement was prepared by attorney attorney advised taxpayer of taxpayer requests an extension of time to make an allocation of her gst tax sec_2631 provides that for purposes of determining the inclusion_ratio sec_2632 provides that any allocation by an individual of his or her gst sec_2601 imposes a tax on every gst a gst is defined under sec_2611 as plr-112399-04 allocating taxpayer’s available gst tax exemption to the transfer was not attached to the form_709 exemption under sec_2642 with respect to the assets transferred to trust in year in addition taxpayer requests that the allocation be based on the value of the assets transferred to the trust as of the date of the transfer so that trust has an inclusion_ratio of zero a taxable_distribution a taxable_termination and a direct_skip every individual shall be allowed a gst tax exemption of dollar_figure adjusted for inflation under sec_2631 which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor tax exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual’s estate determined with regard to extensions regardless of whether such a return is required to be filed of the gst tax exemption to any transfers of property is made on a gift_tax_return filed on or before the date prescribed by sec_6075 for such transfer or is deemed to be made under sec_2632 or c the value of such property for purposes of sec_2642 shall be its value as finally determined for purposes of chapter within the meaning of sec_2001 or in the case of an allocation deemed to have been made at the close of an estate_tax_inclusion_period on and after the close of such estate_tax_inclusion_period prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst tax exemption described in sec_2642 or and an election under sec_2632 or c such regulations shall include procedures for requesting comparable relief with respect to transfers made before the date of the enactment of this paragraph this paragraph the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant for purposes of determining whether to grant relief under this paragraph the time for making the allocation or election shall be treated as if not expressly prescribed by statute sec_2642 provides that except as provided in sec_2642 if the allocation sec_2642 provides generally that the secretary shall by regulation sec_2642 provides that in determining whether to grant relief under under sec_301_9100-1 a regulatory election includes an election whose due notice_2001_50 2001_2_cb_189 provides that under sec_2642 the time sec_301_9100-3 provides that in general requests for extensions of time plr-112399-04 for allocating the gst tax exemption to lifetime transfers and transfers at death the time for electing out of the automatic allocation rules and the time for electing to treat any trust as a gst_trust are to be treated as if not expressly prescribed by statute the notice further provides that taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except in subtitles e g h and i for regulatory elections that do not meet the requirements of sec_301_9100-2 must be made under the rules of sec_301_9100-3 date is prescribed by a notice published in the internal_revenue_bulletin in accordance with sec_2642 and notice_2001_50 taxpayers may seek an extension of time to make an election described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or to advise the taxpayer to make the election the requirements of sec_301_9100-3 have been satisfied therefore taxpayer is granted an extension of time of days from the date of this letter to file a supplemental form_709 for the year transfer to trust the form_709 should include a notice of allocation properly allocating taxpayer’s gst tax exemption to the transfer in year the allocation will be effective as of the date of the transfer and the gift_tax value of the transfer to trust will be used in determining the amount of gst tax exemption to be allocated to the trust a copy of this letter should be attached to the supplemental form_709 and filed with the internal_revenue_service center cincinnati ohio a copy is included for this purpose based on the facts submitted and the representations made we conclude that sec_301_9100-3 provides that a taxpayer is deemed to have acted requests for relief under sec_301_9100-3 will be granted when the taxpayer the rulings contained in this letter are based upon information and except as expressly provided herein no opinion is expressed or implied plr-112399-04 concerning the federal tax consequences of any aspect of any transaction or item discussed or referenced in this letter representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination being sent to the taxpayer provides that it may not be used or cited as precedent pursuant to the power_of_attorney on file with this office a copy of this letter is this ruling is directed only to the taxpayers requesting it sec_6110 sincerely heather c maloy associate chief_counsel passthroughs special industries
